19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01                   Main Document
                                                 Pg 1 of 15
                                  Objection Deadline: September 29, 2021 at 4:00 p.m. (prevailing Eastern Time)
                                   Presentment Date: September 30, 2021 at 9:00 a.m. (prevailing Eastern Time)

 Steven J. Reisman
 James V. Drew
 KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue
 New York, NY 10022
 Telephone:    (212) 940-8800
 Facsimile:    (212) 940-8776
 Email: sreisman@katten.com
 Email: james.drew@katten.com

 Counsel for the Wind Down Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                      )
     In re:                                                           )    Chapter 11
                                                                      )
     BARNEYS NEW YORK, INC., et al.,1                                 )    Case No. 19-36300 (CGM)
                                                                      )
                                       Debtors.                       )    (Jointly Administered)
                                                                      )

     NOTICE OF PRESENTMENT OF WIND DOWN DEBTORS’ MOTION FOR ENTRY
                OF A FINAL DECREE CLOSING CHAPTER 11 CASES

              PLEASE TAKE NOTICE that on September 22, 2021, the above-captioned reorganized

 debtors (the “Wind Down Debtors”) filed the Wind Down Debtors’ Motion for Entry of a Final

 Decree Closing Chapter 11 Cases (the “Motion”).

              PLEASE TAKE FURTHER NOTICE that an order, substantially in the form attached

 to the Motion at Exhibit A (the “Proposed Order”), will be presented for signature by the

 Honorable Cecilia G. Morris of the United States Bankruptcy Court for the Southern District of

 New York (the “Court”), on September 30, 2021 at 9:00 a.m. (prevailing Eastern Time).



 1
           The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434);
 BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down Debtors’ service
 address is c/o Christopher A. Good, as Plan Administrator, M3 Advisory Partners, LP, 1700 Broadway, 19th Floor,
 New York, NY 10019.



 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01       Main Document
                                                 Pg 2 of 15



          PLEASE TAKE FURTHER NOTICE that any party-in-interest wishing to submit a

 response or objection to the Motion must do so in accordance with the Bankruptcy Code, the

 Federal Rules of Bankruptcy Procedure, and the local rules of the Court, and such response or

 objection must be in writing and set forth the basis therefor, which response or objection must be

 filed with the Court in accordance with General Order M-399.

          PLEASE TAKE FURTHER NOTICE that unless a written objection to the Motion, with

 proof of service, is filed with the Clerk of the Court, and a courtesy copy is delivered to the

 undersigned counsel and to the chambers of the Honorable Cecilia G. Morris so as to be received

 by no later than September 29, 2021 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

 Deadline”), the Wind-Down Debtors shall, on or after the Objection Deadline, submit the Proposed

 Order to the Court, which order the Court may enter without further notice or opportunity to be

 heard.

          PLEASE TAKE FURTHER NOTICE that copies of the Motion may be viewed on the

 Court’s website at http://www.ecf.nysb.uscourts.gov or at the website maintained by the Wind-

 Down Debtors’ claims and noticing agent, Stretto, at https://case.stretto.com/barneys/docket.



  Dated: September 22, 2021                       /s/ Steven J. Reisman
         New York, NY                             Steven J. Reisman, Esq.
                                                  James V. Drew, Esq.
                                                  KATTEN MUCHIN ROSENMAN LLP
                                                  575 Madison Avenue
                                                  New York, NY 10022
                                                  Telephone:      (212) 940-8800
                                                  Facsimile:      (212) 940-8876
                                                  sreisman@katten.com
                                                  james.drew@katten.com

                                                  Counsel to the Wind-Down Debtors




                                                    2
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm           Doc 1042       Filed 09/22/21 Entered 09/22/21 16:34:01                   Main Document
                                                 Pg 3 of 15
                                  Objection Deadline: September 29, 2021 at 4:00 p.m. (prevailing Eastern Time)
                                   Presentment Date: September 30, 2021 at 9:00 a.m. (prevailing Eastern Time)

 Steven J. Reisman
 James V. Drew
 KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue
 New York, NY 10022
 Telephone:    (212) 940-8800
 Facsimile:    (212) 940-8776
 Email: sreisman@katten.com
 Email: james.drew@katten.com

 Counsel for the Wind Down Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                      )
     In re:                                                           )    Chapter 11
                                                                      )
     BARNEYS NEW YORK, INC., et al.,1                                 )    Case No. 19-36300 (CGM)
                                                                      )
                                       Debtors.                       )    (Jointly Administered)
                                                                      )

     WIND DOWN DEBTORS’ MOTION FOR ENTRY OF A FINAL DECREE CLOSING
                          CHAPTER 11 CASES

              The above-captioned reorganized debtors (the “Wind Down Debtors”) hereby submit this

 motion (the “Motion”) pursuant to section 350(a) of title 11 of the United States Code (as amended,

 the “Bankruptcy Code”), Rule 3022 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Rule 3022-1 of the Local Bankruptcy Rules of the United States

 Bankruptcy Court for the Southern District of New York (the “Local Rules”), for entry of a final

 decree closing the above-captioned Chapter 11 Cases (the “Chapter 11 Cases”) and granting




 1
           The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434);
 BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down Debtors’ service
 address is c/o Christopher A. Good, as Plan Administrator, M3 Advisory Partners, LP, 1700 Broadway, 19th Floor,
 New York, NY 10019.



 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01                     Main Document
                                                 Pg 4 of 15



 related relief, substantially in the form attached hereto as Exhibit A (the “Proposed Order”). In

 support of the Motion, the Wind Down Debtors respectfully represent as follows:

                                        JURISDICTION AND VENUE

            1.       The United States Bankruptcy Court for the Southern District of New York

     (the ”Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

     Amended Standing Order of Reference from the United States District Court for the Southern

     District of New York, dated January 31, 2012.

            2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.       The statutory predicates for the relief requested herein are sections 105(a) and

     350(a) of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1.

                                                  BACKGROUND

            4.       On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

     relief under chapter 11 of the Bankruptcy Code. On August 7, 2019, the Court entered an order

     authorizing the joint administration and procedural consolidation of the Chapter 11 Cases

     pursuant to Bankruptcy Rule 1015(b). [Docket No. 41].

            5.       On August 15, 2019, the United States Trustee for the Southern District of New

     York (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

     section 1102 of the Bankruptcy Code (the “Committee”). [Docket No. 131].

            6.       On February 5, 2020, the Court entered an order [Docket No. 789] (the

     “Confirmation Order”) confirming the Joint Chapter 11 Plan of Barneys New York, Inc. and its

     Debtor Affiliates (the “Plan”).2 The Effective Date of the Plan occurred on February 11, 2020.




 2
           Capitalized terms used but not defined herein shall have the meanings assigned to them in the Plan.


                                                           4
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01       Main Document
                                                 Pg 5 of 15



           7.       On the Effective Date, the Plan was deemed to be substantially consummated

  under sections 1101(2) and 1127(b) of the Bankruptcy Code, pursuant to paragraph 129 of the

  Confirmation Order.

           8.       Approximately 7,000 claims were filed or asserted in the Chapter 11 Cases,

  including approximately 1,470 claims seeking administrative or priority status.

           9.       The Wind Down Debtors, under the direction of the Plan Administrator and with

  the assistance of his advisors, undertook a thorough review and reconciliation of such claims

  against their books and records. The Wind Down Debtors sought in some instances to informally

  resolve claims without objection, and formally objected to certain other claims pursuant to a series

  of omnibus objections to claims. The Court has entered orders granting each of the omnibus

  objections, as modified to reflect various agreements between the Wind Down Debtors and

  claimants that resolved formal or informal responses from such claimants. The Wind Down

  Debtors have now substantially completed their claim reconciliation, and no claims objections

  remain pending with the Court.

           10.      In January 2021, the Wind Down Debtors commenced making initial distributions

  to Holders of Allowed Administrative Claims and Allowed Priority Tax Claims in accordance

  with the Plan and Confirmation Order. The Wind Down Debtors have made distributions to

  Holders of Allowed Administrative Claims and Allowed Priority Tax Claims equal to 10% of

  such claims, subject to (i) receipt of information necessary to make tax withholding with respect

  to certain claimants, and (ii) holdback of distributions that would be less than $100, in accordance

  with the terms of the Plan. The Wind Down Debtors anticipate that further distributions in excess




                                                    5
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01                      Main Document
                                                 Pg 6 of 15



     of 10% may be made to Holders of Allowed Administrative Claims and Allowed Priority Tax

     Claims in the future, but timing and amount of such distributions remain uncertain.3

            11.     The Wind Down Debtors have paid to the U.S. Trustee all fees due and payable

     pursuant to 28 U.S.C. §1930(a)(6) and have filed quarterly reports as required by the U.S. Trustee,

     each through the period ending June 30, 2021, and have made arrangements to pay any remaining

     such fees when they become due and payable.

            12.     A report pursuant to Local Rule 3022-1 (the “Final Case Closing Report”) is

     attached to this Motion as Exhibit B.

                                 BASIS FOR THE RELIEF REQUESTED

            13.    Section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022 provide that

     once the case is “fully administered,” the court, on its own motion or on a motion of a party in

     interest, shall enter a final decree closing the case. See 11 U.S.C. § 350(a); Fed. R. Bankr. P.

     3022. The Advisory Committee Note to Bankruptcy Rule 3022 provides factors that a court may

     consider to determine whether a case has been fully administered, such as:

               a) Whether the order confirming the plan has become final;

               b) Whether deposits required by the plan have been distributed;

               c) Whether the property proposed by the plan to be transferred has been transferred;

               d) Whether the debtor or the successor of the debtor under the plan has assumed the
                  business or the management of the property dealt with by the plan;

               e) Whether payments under the plan have commenced; and

               f) Whether all motions, contested matters, and adversary proceedings have been
                  finally resolved.


 3
   Subject to the terms of the Plan, the Wind Down Debtors reserve the right to distribute all their remaining funds, in
 an amount not to exceed $100,000, to one or more charitable organizations that qualify for exemption from federal
 income tax under Internal Revenue Code Section 501(c)(3), if the Plan Administrator determines in his reasonable
 business judgment that the costs and expenses expected to be incurred by the Wind Down Debtors in connection with
 distributing such funds to creditors would be unreasonable in relation to the amount of such funds.


                                                           6
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01          Main Document
                                                 Pg 7 of 15



 1991 Advisory Comm. Note to Fed. R. Bankr. P. 3022.

           14.      These factors are considered to be an aid that serves to insure that there is no

  unfinished business before the court or in the case; no single factor is dispositive or required. In

  re Avaya, Inc., No. 19-cv-5987 (AJN), 2020 WL 5051580, *2 (S.D.N.Y. Apr. 30, 2020); In re

  Kliegl Bros. Universal Elec. Stage Lighting Co., Inc., 238 B.R. 531, 542 (Bankr. E.D.N.Y. 1999).

           15.      Additionally, courts may consider whether the plan has been “substantially

  consummated.” See In re Johnson, 402 B.R. 851, 856 (Bankr. N.D. Ind. 2009) (considering

  substantial consummation as a factor in determining whether to close a case); In re Gates Cmty.

  Chapel of Rochester, Inc., 212 B.R. 220, 224 (Bankr. W.D.N.Y. 1997) (same); In re BankEast

  Corp., 132 B.R. 665 (Bankr. D.N.H. 1991) (same).

           16.     The Chapter 11 Cases have been fully administered within the meaning of

  Bankruptcy Code Section 350(a), Bankruptcy Rule 3022, and the Confirmation Order. Among

  other things:

                            •         the Confirmation Order has become final;

                            •         the Plan was substantially consummated on the Effective Date;

                            •         the claims reconciliation process has been completed;

                            •         substantially all property of the Wind Down Debtors has been

                                      distributed;

                            •         the Plan Administrator has assumed management of any property of

                                      the Wind Down Debtors; and

           17.     As such, the Court should issue a final decree closing the Chapter 11 Cases.




                                                       7
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01           Main Document
                                                 Pg 8 of 15



                                                    NOTICE

           18.     Notice of this Motion has been provided to: (i) the U.S. Trustee, (ii) the entities on

  the Master Service List, as defined in the Final Order Pursuant to 11 U.S.C. § 105(a) and Fed. R.

  Bankr. P. 1015(c), 2002(m) and 9007 Implementing Certain Notice and Case Management, and

  Administrative Procedures [Docket. No. 207], and (iii) all parties that, as of the filing of this

  Motion, have requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002.

                                                  CONCLUSION

          WHEREFORE, the Wind Down Debtors respectfully request the Court enter an order,

 substantially in the form attached hereto as Exhibit A; (i) closing the Chapter 11 Cases, and (ii)

 granting such other and further relief as the Court may deem proper.



 Dated: September 22, 2021                           /s/ Steven J. Reisman
                                                     Steven J. Reisman
                                                     James V. Drew
                                                     KATTEN MUCHIN ROSENMAN LLP
                                                     575 Madison Avenue
                                                     New York, NY 10022
                                                     Telephone:    (212) 940-8800
                                                     Facsimile:    (212) 940-8776
                                                     Email: sreisman@katten.com
                                                     Email: james.drew@katten.com

                                                     Counsel for the Wind Down Debtors




                                                      8
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01   Main Document
                                                 Pg 9 of 15



                                                    Exhibit A

                                                  Proposed Order




                                                        9
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm           Doc 1042       Filed 09/22/21 Entered 09/22/21 16:34:01                   Main Document
                                                Pg 10 of 15




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                      )
     In re:                                                           )    Chapter 11
                                                                      )
     BARNEYS NEW YORK, INC., et al.,1                                 )    Case No. 19-36300 (CGM)
                                                                      )
                                       Debtors.                       )    (Jointly Administered)
                                                                      )

              FINAL DECREE PURSUANT TO PURSUANT TO SECTION 350 OF THE
               BANKRUPTCY CODE AND RULE 3022 OF THE FEDERAL RULES OF
                BANKRUPTCY PROCEDURE CLOSING THE DEBTORS' JOINTLY
                          ADMINISTERED CHAPTER 11 CASES

              Upon the Motion dated September 22, 2021 (the “Motion”) of the Wind Down Debtors for

 entry of a final decree pursuant to section 350(a) of title 11 of the United States Code (the

 “Bankruptcy Code”), Rule 3022 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), and Rule 3022-1 of the Local Bankruptcy Rules for the Southern District of New York

 (the “Local Rules”), closing the above-captioned chapter 11 cases (the “Chapter 11 Cases”) and

 granting related relief, all as more fully described in the Motion; and the Court having found that

 the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b) and 1334 and the Plan

 and Confirmation Order; and consideration of the Motion and the relief requested therein being a

 core proceeding pursuant to 28 U.S.C. § 157(b) that the Court may decide; and the Court having

 found that venue of this proceeding in this district is proper pursuant to 28 U.S.C. §§ 1408 and

 1409 and the Confirmation Order; and there being due and sufficient notice of the Motion and the

 opportunity to object thereto; and, after due deliberation, the Court having found and concluded


 1
           The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434);
 BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down Debtors’ service
 address is c/o Christopher A. Good, as Plan Administrator, M3 Advisory Partners, LP, 1700 Broadway, 19th Floor,
 New York, NY 10019.


                                                         10
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01          Main Document
                                                Pg 11 of 15



 that (a) the relief sought in the Motion and granted herein is in the best interests of the Debtors,

 their estates and creditors, and all parties-in-interest and (b) the legal and factual bases set forth in

 the Motion demonstrate sufficient and just cause for the relief granted herein; it is HEREBY

 ORDERED THAT:

          1.       The Motion is granted as provided herein.

          2.       Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022, a

 final decree is hereby entered in the cases of the Wind Down Debtors and such cases are closed;

 provided, however that the Court shall retain such jurisdiction as is provided for in the Plan, which

 provides for the retention of the Court’s exclusive jurisdiction over all matters arising out of, or

 related to, the Chapter 11 Cases and the Plan; and entry of this Final Decree is without prejudice

 to the rights of the Plan Administrator or any party in interest to seek to reopen the Chapter 11

 Cases for good cause shown.

          3.       The Final Case Closing Report of the Plan Administrator attached as Exhibit B to

 the Motion is approved.

          4.       In the event the Plan Administrator receives any proceeds from any assets of the

 Wind Down Debtors after the closing of the Chapter 11 Cases, the Plan Administrator is authorized

 to distribute such proceeds in accordance with the Plan without reopening the Chapter 11 Cases.

          5.       The Plan Administrator shall reserve sufficient funds to pay the United States

 Trustee the appropriate amount of any outstanding quarterly fees pursuant to 28 U.S.C. § 1930

 incurred through the date of this Order.

          6.       The Plan Administrator is authorized to take all actions necessary to effectuate the

 relief granted pursuant to this Order in accordance with the Motion.




                                                    11
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01            Main Document
                                                Pg 12 of 15



          7.       This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation of this Order.


  Dated: ___________, 2021

                                                          THE HONORABLE CECILIA G. MORRIS
                                                          UNITED STATES BANKRUPTCY JUDGE




                                                     12
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01   Main Document
                                                Pg 13 of 15



                                                  Exhibit B

                                           Final Case Closing Report




                                                      13
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm           Doc 1042       Filed 09/22/21 Entered 09/22/21 16:34:01                   Main Document
                                                Pg 14 of 15




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                      )
     In re:                                                           )    Chapter 11
                                                                      )
     BARNEYS NEW YORK, INC., et al.,1                                 )    Case No. 19-36300 (CGM)
                                                                      )
                                       Debtors.                       )    (Jointly Administered)
                                                                      )

                                     FINAL CASE CLOSING REPORT

              To the best of my knowledge and belief, the following is a breakdown in these cases:

 FEES AND EXPENSES (amounts paid from case inception through September 8, 2021)

     $8,780,649                                   FEES for ATTORNEYS for DEBTORS2
     $9,984,452                                   OTHER PROFESSIONAL FEES and ALL EXPENSES
     N/A                                          TRUSTEE FEE (if applicable)
     N/A                                          FEE for ATTORNEY for TRUSTEE (if applicable)

 DISTRIBUTIONS

     10% to Holders of Allowed                    % DIVIDEND PAID TO DATE
     Administrative Claims and
     Allowed Priority Tax Claims
     To be determined                             FUTURE DIVIDENDS (check if % of future dividend
                                                  under plan not yet able to be determined)
     Yes, subject to certain holdbacks            INITIAL DISTRIBUTION UNDER THE PLAN
     (See Motion, ¶ 10)                           COMPLETED
     N/A                                          OTHER: (explain)




 1
           The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434);
 BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down Debtors’ service
 address is c/o Christopher A. Good, as Plan Administrator, M3 Advisory Partners, LP, 1700 Broadway, 19th Floor,
 New York, NY 10019.
 2
         Includes fees and expenses of legal professionals retained by the Debtors pursuant to section 327 of the
 Bankruptcy Code.


                                                         14
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
19-36300-cgm          Doc 1042        Filed 09/22/21 Entered 09/22/21 16:34:01         Main Document
                                                Pg 15 of 15



 Dated: September 22, 2021                         /s/ Steven J. Reisman
                                                   Steven J. Reisman
                                                   James V. Drew
                                                   KATTEN MUCHIN ROSENMAN LLP
                                                   575 Madison Avenue
                                                   New York, NY 10022
                                                   Telephone:    (212) 940-8800
                                                   Facsimile:    (212) 940-8776
                                                   Email: sreisman@katten.com
                                                   Email: james.drew@katten.com

                                                   Counsel for the Wind Down Debtors




                                                   15
 US_146126499v9_393094-00001 9/22/2021 11:15 AM
